SETH, Chief Judge,
dissenting:
The plaintiff had been employed by the City since 1974. She left voluntarily in 1976 to accept a position as an assistant district attorney for which she had applied before the application here considered had been acted upon. She previously had also applied for other positions with the City. Her reasons for leaving City employment were totally unrelated to any matter of discrimination. In this action plaintiff does not seek reinstatement but only damages and injunctive relief. She took a position she liked better than the one she had with the City before her application for promotion was acted upon and does not now seek to be placed in the City position for which, she applied. After she left the City her application continued to be under consideration and she was one of the final three persons considered.
All the statistical data gathered by the plaintiff and which was offered was admitted. The City had assisted in assembling the material. By reason of a statement made by plaintiff’s counsel at the class ae*804tion hearings as to what she sought to prove the data was admitted conditionally at first, but as the case was finally submitted there was no condition, and it went in with all the evidence and was considered for all purposes. The only evidence excluded related to the number of women department heads which plaintiff sought to elicit by questions put to the mayor but was initially excluded as improper cross-examination. When the question was again asked during questioning of the chief administrative officer it was again excluded. This is the only “statistical” evidence plaintiff can point to which was not admitted. There was no data presented as to the labor market, applicants, or anything else which would make the numbers relevant. This exclusion appears to be the basis for the appeal, and appears to be the factor used by the majority to reach its conclusion that there was not a fair trial. This was the “statistical evidence” the exclusion of which caused the majority to reverse, citing Bartholet, Application of Title VII to Jobs in High Places, 95 Harv.L.Rev. 947 (1982). The sustaining of the objection to the question thus precluded a fair trial under the majority view. It must again be pointed out that the plaintiff had been an employee of the City for a considerable time and was familiar with the machinery.
I can see no basis for the conclusion that plaintiff did not have a “fair trial.” Plaintiff had a full and fair opportunity to present her case, she did so, and failed to come forward with facts or theories which could support her complaint. She had the opportunity once to present her case. There was nothing more than a failure of proof. What confusion as to proof there may have been can be traced to the statements made by plaintiffs attorney during the first class action hearing as to the nature of her case should class action be denied. The court asked plaintiff’s counsel:
“Do you propose to present a pattern and practice case?”
Counsel replied:
“Yes, Your Honor, if we are certified as a class, not if we are not.”
Again, the fair trial theory can only be related to the department head evidence. This, in my view, cannot be enough. The proof by the City was clear and demonstrated that the applicant chosen was the best qualified. The plaintiff in no way faults the basic procedure used. The position was an unclassified one. The trial court resolved the questions of credibility which arose and which were relatively unimportant. There is no requirement that it must comment on credibility issues in any way, as plaintiff urges, nor make findings thereon.
When plaintiff left City government her pending application became that of a non-employee seeking employment by the City in a non-scheduled position. The class described in the complaint, if I understand it correctly, is composed of all women employees of the City past, present, and future. It is difficult to accept this as a description of a class suitable for consideration under Rule 23, especially as to the future employees. The opinion of the Supreme Court in General Telephone Co. v. Falcon, - U.S. -, 102 S.Ct. 2364, 72 L.Ed.2d 740, does not describe any new factors under Rule 23, but it certainly emphasizes the clear and strong showing which must be made by the plaintiff as to each of the requirements under the rule. This she did not do.
The plaintiff does not assert that she was discriminated against by reason of her sex during her employment by the City, nor in her unsuccessful application as either an advisor for the City police department, or as an assistant City attorney. Her only assertions and claims are directed to the fact she was not hired as director of the Human Rights Board. This again was the equivalent of a department head and was an unclassified position. She complained of the failure by the City to select her — an outside job applicant — for the position of a .department head. This indeed could only be a small and narrow segment of City employees.
Plaintiff’s description of a class to include all future women City employees is really not a description of a class at all. I would thus affirm the trial court’s ruling on the *805class action issue on different grounds than expressed by the court.
I must take exception to the last several paragraphs of the majority opinion relating to the remand. The rules relating to findings of fact and conclusions of law govern all cases including Title YII cases. Our opinions on the subject describe what the findings and conclusions should contain under the rules. See Lujan v. State of New Mexico Health & Social Services Department, 624 F.2d 968 (10th Cir.). The rules and decisions are not directed to a particular type of case. I find it difficult to ascertain a reason for the requirement that the findings and conclusions in this case be in a particular form. The majority takes the position that the McDonnell Douglas case requires a certain ritual as to the findings and conclusions, and requires the trial judge to make certain recitations. There are very many important Supreme Court cases on many subjects, but each of these does not require that a certain or special form be followed in the findings by the trial judge. The rules control all findings and conclusions.
I must dissent from the majority opinion on the merits and as to the directions on remand.